Motion GRANTED and Order filed July 8, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00495-CV
                                   ____________

        IN RE TOM THOMAS, DAN SHEEHAN, AND MARC CULP,
         INDIVIDUALLY AND AS SUCCESSORS TO THE INTEREST OF
                THOMAS, SHEEHAN & CULP, L.L.P, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              Probate Court No. 2
                              Harris County, Texas
                       Trial Court Cause No. 137,506-403

                                     ORDER

      On June 23, 2016, relators Tom Thomas, Dan Sheehan, and Marc Culp,
Individually and as Successors to the Interest of Thomas, Sheehan & Culp, L.L.P,
filed a petition for writ of mandamus in this court. Relators ask this court to order
the Honorable Mike Wood, Judge of Probate Court No. 2, in Harris County, Texas,
to set aside his order dated June 7, 2016, entered in trial court number 137,506-403,
styled Ronald E. Lee, Jr., et al. v. Susan Camille Lee, et al. The respondent ordered
that the suit styled Tom Thomas, et al. v. Legacy Trust Co., N.A., No. DC-16-04570,
filed in the 162nd District Court of Dallas, County, Texas, transferred to Harris
County Probate Court No. 2. The respondent further ordered the clerk of the court
to assign the transferred suit cause number 137,506-404.

      Relators also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On July 1, 2016, relators ask this court to stay
proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

      We ORDER all proceedings in trial court related to the litigation between
relators and Legacy Trust Co., N.A., STAYED until a final decision by this court on
relators’ petition for writ of mandamus, or until further order of this court.

      We further request that real party in interest Legacy Trust Co., N.A. file a
response to the petition for writ of mandamus on or before July 12, 2016, pursuant
to this court’s prior request on June 28, 2016.

                                   PER CURIAM